                                                                                                         FILED
                                                                                                2019 Sep-04 PM 02:39
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION
                                                  }
 BROOKSIDE PROPERTIES, INC.,                      }
                                                  }
         Plaintiff,                               }
                                                  }
 v.                                               }    Case No.: 2:19-CV-1170-RDP
                                                  }
 HENRY JOHNSON, III,                              }
                                                  }
         Defendant.


                                  MEMORANDUM OPINION
       This case is before the court on Defendant Henry Johnson, III’s (“Defendant”) Notice of

Removal and Motion to Proceed In Forma Pauperis. Plaintiff Brookside Properties, Inc.

(“Plaintiff”), agent for Marq Vestavia Apartments, commenced this action against Defendant in

the District Court of Jefferson County, Alabama, by filing a form complaint for eviction or

unlawful detainer. (Doc. 1-1). Defendant removed this action on July 23, 2019. (Doc. 1). He

simultaneously filed a motion to proceed in forma pauperis. (Doc. 2). Defendant’s motion to

proceed in forma pauperis is moot, and for the reasons discussed below, Defendant’s claims are

due to be dismissed.

I.     Background

       Plaintiff brought legal proceedings against Defendant on June 24, 2019 in the District Court

of Jefferson County, Alabama. (Doc # 1-1 at 1). Plaintiff claimed that Defendant “willfully failed

to pay rent [and] late fees in accordance with the lease agreement” after timely notice, and that he

failed to “return possession of the leased premises after the lease agreement was properly

terminated.” (Doc. # 1-1 at 1). Plaintiff seeks $5,405.12, plus attorney’s fees and reasonable costs.

(Doc. # 1-1 at 1).

                                                 1
         Defendant removed this case on July 23, 2019 and was assigned to Magistrate Judge Staci

G. Cornelius. (Doc. # 1). Also on July 23, 2019, Plaintiff filed a motion to proceed in forma

pauperis. (Doc. # 2). In his Notice of Removal, Defendant claims that Plaintiff’s state court

complaint was filed in violation of the “Uniform Commercial Code . . . 15 U.S.C. [§] 1692,” and

that pursuant to 28 U.S.C. [§] 1441(b), the state court cannot “proceed with any eviction against

the petitioner until it is remanded or so ordered from the United States District Court.” (Doc. # 1

at 1).

         On August 8, 2019, Magistrate Judge Cornelius issued an order to show cause why the

matter should not be remanded for lack of subject-matter jurisdiction. (Doc. # 4). Defendant failed

to respond within the required ten (10) days, and on August 28, 2019, this case was reassigned the

to the undersigned. (Doc. # 6).

II.      Legal Standard

         The court has an obligation to inquire into its own jurisdiction. Univ. S. Ala. V. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[R]emoval jurisdiction is no exception to . . .

[this] obligation”). Under 28 U.S.C. § 1441(a), a defendant may remove an action brought in state

court to a United States district court that has original jurisdiction. A district court has original

jurisdiction over claims brought under 28 U.S.C. § 1331 (federal question) or 28 U.S.C. § 1332

(diversity). With federal question jurisdiction, “[a]s a general rule, a case arises under federal law

only if it is federal law that creates the cause of action.” Conn. St. Dental Ass’n v. Anthem Health

Plans, Inc., 591 F.3d 1337, 1343 (11th Cir. 2009). The well-pleaded complaint rule governs

whether a federal question does in fact exist on a plaintiff’s properly pleaded complaint.

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Relatedly, “[j]urisdiction may not be

sustained on a theory that the plaintiff has not advanced.” Merrell Dow Pharmaceuticals Inc. v.



                                                  2
Thompson, 479 U.S. 804, 810 n.6 (1086). And, while “[a] court should afford pro se litigants wide

leeway in their pleadings,” the pleadings must still provide “more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007).

       With respect to diversity jurisdiction, there must be complete diversity among the parties

and the amount in controversy must exceed $75,000. 28 U.S.C. § 1332(a); Underwriters at

Llyod’s, London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir. 2010). A “party commencing

suit in federal court [under § 1332] . . . has the burden of establishing, by a preponderance of the

evidence, facts supporting the existence of federal jurisdiction.” Underwriters, 613 F.3d at 1085.

Specifically, the party must provide sufficient evidence--such as domicile of each party, the

amount of damages sought--to support a finding of both complete diversity and satisfaction of the

amount in controversy. Travaglio v. Am. Express Co., 735 F.3d 1266, 1269 (11th Cir. 2013).

III.   Analysis

       Defendant contends that jurisdiction is proper in this court. However, Defendant has utterly

failed to specifically plead why this court may exercise subject-matter jurisdiction over this case.

In his Notice of Removal, Defendant alleges that Brookside Properties, Inc. is registered and

headquartered in Tennessee and that Marq Vestavia Apartments is registered in Alabama. (Doc. #

4 at 2). This seemingly is Defendant’s basis for diversity jurisdiction. However, in the very next

sentence, Defendant contends that Plaintiff’s lawsuit against him violates” the Uniform

Commercial Code of 15 U.S.C. [§] 1692” and that Plaintiffs “are attempting to collect a debt in

violation of the Fair Debt Collection Practices Act of 15 U.S.C. [§] 1692.” (Doc. # 4 at 2). To the

extent this is an attempt to plead federal question jurisdiction, for the reasons discussed below, the




                                                  3
court finds that it does not have subject-matter jurisdiction over Defendant’s claim, and that

Defendant’s case is due to be remanded.

         First, with regard to diversity jurisdiction, although Defendant half-heartedly states where

Plaintiffs are domiciled, he wholly fails to specify where he is domiciled. Defendant’s home

address is located on the Notice of Removal, and Plaintiff’s state-court complaint, though redacted,

contains Defendant’s home address. But, he has not alleged or shown in which state is a citizen.

This defect precludes the court from being able to determine that there is complete diversity among

the parties. 1

         More critically, and even if the parties are completely diverse, Defendant has not come

close to alleging that the amount in controversy is satisfied. Plaintiff’s claims are approximately

$5,045.12. (Doc. # 4 at 5). He also seeks attorney’s fees and costs, but he is not represented by

counsel. Thus, as he cannot claim any amount for fees, it is clear that the amount in controversy is

well below the jurisdictional threshold of $75,000. Nationwide Prop. and Casualty Ins. Co. v.

Dubose, 180 F. Supp. 3d 1068, 1071 (S.D. Ala. 2016) (“[T]he party seeking to invoke federal

jurisdiction bears the burden of proving by a preponderance of the evidence that the claim on which

it is basing jurisdiction meets the jurisdictional minimum.” (emphasis added)). Therefore, the court

finds that Defendant fails to sufficiently plead a basis for diversity jurisdiction.

         Second, with respect to federal question jurisdiction, Defendant has failed to satisfy the

well-pleaded complaint rule. Notwithstanding Defendant’s reliance on 15 U.S.C. § 1692, it is well-

settled that “a defendant may not remove a case to federal court unless the plaintiff ‘s complaint

establishes that the case ‘arises under’ federal law.” Franchise Tax Bd. of State of Cal. V. Constr.

Laborers Vacation Trust for Southern Cal., 463 U.S. 1, 11 (1983). There is no federal claim


1
  Quite frankly, it appears Plaintiff is a citizen of Alabama. And, given that he appears to allege that Marq Apartments
is also a citizen of Alabama, it seems clear that there is not complete diversity between the parties.

                                                           4
asserted in Plaintiff’s state-court complaint. Rather, it consists wholly of state-law claims seeking

state-law remedies. To be sure, Plaintiff’s state-court complaint specifically cites to Alabama’s

landlord-tenant act as the basis for its claims. (Doc. # 1-1 at 1); see Ala. Code 35-9A-302; 35-9A-

421.

       As Judge Cornelius correctly concluded, the Notice of Removal fails to provide a basis for

exercising federal question jurisdiction. (Doc. # 4 at 5). Specifically, Judge Cornelius noted that:

       the plaintiff’s complaint does not assert a claim under federal law. Rather, it asserts
       a claim for unlawful detainer or eviction under Alabama law. Moreover, to the
       extent Mr. Johnson’s references to the Fair Debt Collection Practices Act, a federal
       statute, indicate his intent to assert a federal defense or counterclaim in response to
       the plaintiff’s state law claim, [which] does not create federal question jurisdiction.

(Doc. # 4 at 5).

       This court lacks federal subject-matter jurisdiction over Defendant’s claim.

IV.    Conclusion

       For the reasons stated above, Defendant’s case is due to be remanded. An Order consistent

with this Memorandum will follow.

       DONE and ORDERED this September 4, 2019.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 5
